Citation Nr: 0218086	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-04 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a back injury.

(Entitlement to service connection for residuals of a 
right foot injury will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 
1971.  

This appeal arises from a September 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Huntington, West Virginia, that determined 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.  In that decision, the RO also determined 
that a claim of entitlement to service connection for 
residuals of a right foot injury was not well grounded and 
denied a compensable disability rating for service-
connected hearing loss.  The veteran appealed to the Board 
of Veterans' Appeals for service connection for a back 
condition and for a right foot condition.  He did not 
indicate disagreement with the hearing loss rating.

In his substantive appeal, the veteran requested a hearing 
before a member of the Board.  A hearing was scheduled for 
November 1999; however, in October 1999, the veteran 
requested a videoconference hearing, which the Board 
scheduled for July 2000.  In June 2000, the veteran 
requested that the hearing be rescheduled at a later time.  
He also indicated that he would forward additional private 
medical evidence.  

In a July 2000 letter, the RO informed the veteran that he 
could have a hearing before a member of the Board but that 
the videoconference hearing would not be rescheduled.  In 
June 2001, the RO notified the veteran by letter that a 
hearing before a member of the Board was scheduled for 
August 13, 2001.  The RO asked the veteran to confirm his 
agreement with that date by July 10th, or else his hearing 
would be canceled.  The claims file does not reflect that 
the veteran responded but does reflect that the veteran 
failed to report for the hearing on August 13th.  Because 
the veteran did not report for the hearing, the Board 
deems the hearing request to be withdrawn.  

In September 2001, the Board determined that the veteran 
had submitted new and material evidence to reopen a claim 
of service connection for a back injury and remanded that 
issue to the RO for development.  It appears that all 
development has been completed with respect to the back 
claim and that the case is now ready for Board 
adjudication. 

The Board is undertaking additional development on the 
issue of service connection for residuals of a right foot 
injury, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing the 
issue.


FINDINGS OF FACT

1.  An in-service back injury resolved with no residuals 
prior to separation from active service.

2.  The veteran's current back pain is caused by lumbar 
spondylosis, which is attributed to age rather than to an 
in-service back injury.  


CONCLUSION OF LAW

Lumbar spondylosis was not incurred in active service and 
may not be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-214 reflects service in Vietnam from 
November 1969 to November 1970 and award of the Purple 
Heart and the Combat Infantryman's Badge.  

The veteran's service medical records (SMRs) do not 
reflect any back complaint but do, however, reflect that 
he was injured by a blast.  An August 20, 1970 SMR notes 
that one day earlier the veteran suffered bilateral 
tympanic membrane (TM) perforation caused by an explosion.  
He received treatment and further evaluation during the 
next few days.  A February 1971 separation examination 
report reflects that the spine was normal.  It does not 
contain any indication of a complaint or mention of a back 
condition.   

In February 1972, the veteran submitted a claim for VA 
benefits for punctured TMs, a cut on the left leg, and for 
eye infections.  In November 1976, the veteran submitted 
another application for service connection, adding a claim 
of service connection for a back condition.  

During a VA examination in August 1977, the veteran 
reported that a landmine exploded throwing him off of an 
armored personnel carrier.  He was taken for medical 
attention because he could not hear anything and had back 
pain.  He stated that he was given pain pills and remained 
hospitalized for 30 days.  He said that his back ached for 
60 days and has ached intermittently since that time, but 
his last backache was over a year earlier.  The examiner 
found the spine to be normal.  There was no scoliosis, 
evidence of tenderness, muscle spasm, or limitation of 
motion.  During range of motion exercises, the veteran 
reported dull pain in the upper lumbar spine in 
hyperextension at 35 degrees.  Deep tendon reflexes were 
normal and equal.  The diagnoses were chronic back strain 
with X-ray evidence of sacralization of L5 and mild 
scoliosis of the dorsal spine.


In a September 1977 rating decision, the RO denied service 
connection for back pain on the basis that no back 
disability was shown in the veteran's SMRs.  The veteran 
did not appeal that decision.

In March 1996, the veteran requested that his back claim 
be re-opened.  He was informed by the RO in an April 1996 
letter that new and material evidence would be needed to 
reopen the back claim.  The veteran did not respond to the 
letter.  

In a June 1996 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen the 
back claim.  The veteran was informed of that decision in 
July 1996.  

The RO issued an SOC in October 1996 along with appeal 
instructions and time limits.  In November 1996, the 
veteran requested an additional 60 days to file his 
substantive appeal in order to obtain additional evidence.  
The veteran did not submit additional evidence.  

In September 1997, the veteran submitted a lay witness 
statement from a service comrade who saw the veteran at 
the hospital in Vietnam on August 21, 1970 and recalled 
that the veteran did suffer an injury to his back.

A December 1997 VA outpatient treatment report reflects 
that the veteran was referred for back pain.  The veteran 
stressed that his back pain had been nonstop since a 
landmine explosion in Vietnam.  The examiner noted an 
absence of clinical records to document the reported 
longstanding history of back pain and also noted that the 
veteran had twisted his back on a ladder about three weeks 
earlier.  The examiner noted scoliosis to the left.  
December 1997 VA X-rays showed moderately advanced 
degenerative joint disease of the lumbar spine.  

In September 1998, the veteran reported that he had back 
trouble since Vietnam but could not afford to seek medical 
attention for it.

In November 1998, Love Memorial Hospital reported that 
they had no records concerning the veteran.  

In November 1998, the veteran reported that he did not 
have any back pain prior to an explosion in Vietnam.

As noted in the introduction, in September 2001, the Board 
granted the application to reopen the back claim and 
remanded the issue for additional development.  

VA outpatient treatment reports received since September 
2001 reflect that the veteran took Naprosyn for back pain. 

In May 2002, Love Memorial Hospital again reported that 
they had no records of the veteran and that he had not 
been seen there since 1992.  

The veteran underwent a VA compensation and pension 
examination in July 2002.  The examiner noted a review of 
the claims file.  During the examination, the veteran 
reported low back pain that occasionally radiated to the 
lateral aspect of the right thigh.  The examiner noted 
that the range of motion of the lumbar spine could not be 
determined because the veteran resisted bending; however, 
there was no paravertebral muscle spasm or trigger point 
in the lumbar area or sciatic notch.  Straight leg raising 
test was negative at 90 degrees.  Deep tendon reflexes 
were normal and equal.  According to the examiner, a 
review of both 1997 and 2000 X-rays showed moderately 
advanced degenerative osteoarthritis of the lumbar and 
lower thoracic spines with minimal scoliosis.  The 
diagnosis was lumbar spondylosis, chronological, non-
service-connected.  The examiner expressed an opinion, 
based on the negative X-rays in 1977, that osteoarthritis 
was first shown in 1997 and was more compatible with age 
related osteoarthritis rather than an injury in Vietnam.





II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection 
for a back injury, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and etiology of his current back 
disorder.  He and his representative have been provided 
with a statement of the case and a supplemental statement 
of the case that discuss the pertinent evidence and the 
laws and regulations related to the claim, and essentially 
notify them of the evidence needed to prevail on the 
claim.  In an April 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence was 
needed and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by consideration of the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
on appeal demonstrates the futility of any further 
evidentiary development and the Board concludes that there 
is no reasonable possibility that further assistance would 
uncover evidence favorable to the claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim or to notify him as to what additional evidence he 
could submit.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).

In general, service connection may be awarded for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  "Direct" service connection may be 
established for a current disability when the evidence 
shows affirmatively that the disability resulted from 
injury or disease incurred (or aggravated) during active 
service.  Id.  "Direct" service connection may be granted 
for any disease not diagnosed initially until after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Each disabling condition 
shown by SMRs, or for which the veteran seeks service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown be 
service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection 
under 38 C.F.R. § 3.303; however, "chronic diseases" as 
defined at 38 C.F.R. § 3.307 and 3.309 are accorded 
special consideration for service connection.  Where a 
condition is not shown to be chronic, then continuity of 
symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  

A chronic disease will be considered to have been incurred 
in service when manifested to a degree of 10 percent or 
more within 1 year from the date of separation from active 
service.  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307 (2002).  Osteoarthritis or degenerative 
arthritis is considered to be a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 
(2002).

In the case of a combat veteran who alleges that a disease 
or injury is service connected, the burden of the veteran 
who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or 
injury was incurred in or aggravated by combat service is 
lightened by 38 U.S.C.A. § 1154(b).  That statute sets 
forth a three-step analysis.  First, it must be determined 
whether there is satisfactory, lay or other evidence of 
service incurrence or aggravation of such injury or 
disease.  Second, it must be determined whether the 
evidence is consistent with the circumstances, conditions, 
or hardships of such service.  If these two inquiries are 
met, the Secretary shall accept the veteran's evidence as 
sufficient proof of service connection, even if no 
official record of such incurrence exists.  If both of 
these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption 
of service connection by "clear and convincing evidence to 
the contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

The veteran served in combat.  Therefore, his assertions 
are sufficient to establish that he sustained a back 
injury during combat, even though no official record of 
such treatment exists.  38 U.S.C.A. § 1154(b); Collette, 
supra.  The Board finds that there is satisfactory lay 
evidence of service incurrence of a back injury and that 
the evidence for this fact is consistent with the 
circumstances, conditions, or hardships of such service.  
It would appear, therefore, that the veteran would prevail 
as to the ultimate issue, service connection for a back 
injury, in the absence of clear and convincing evidence to 
the contrary.  However, in Caluza v. Brown, 7 Vet. 
App. 498 (1995), the United States Court of Appeals for 
Veterans Claims (Court) determined that the use of the 
phrase "service connection" as used in 38 U.S.C.A. 
§ 1154(b), refers to proof of service incurrence, rather 
than to the legal standard for entitlement to payment for 
disability.  Thus, the Board must still determine whether 
the evidence favoring service connection is at least in 
equipoise.  

After reviewing the claims file and the VA etiology 
opinion of July 2002, the Board is persuaded that the 
current back disorder, lumbar spondylosis, is not likely 
to be causally associated with an injury to the back that 
occurred in Vietnam in 1969.  First, the veteran's 
separation examination report reflects that the back was 
normal at that time.  Thus, even though the veteran 
suffered a back injury during active service, it was not 
symptomatic at the time of separation.  Secondly, as the 
VA examiner has noted, there was no spine degeneration 
shown on X-ray in 1977, which the VA examiner feels is 
crucial to the case, because it supports the conclusion 
that the current disorder is age-related, rather than 
posttraumatic.  Lastly, although the veteran currently 
reports continuous back pain since Vietnam, in 1977, he 
reported that his most recent backache had occurred over a 
year earlier.  For that reason, the Board finds that the 
veteran's claim of continuous symptoms since Vietnam to be 
insufficient to establish service connection.  Rowell v 
Principi, 4 Vet. App. 9 (1993).  In conclusion, because 
the separation examination report notes that the back was 
normal, the 1977 X-rays did not show spondylosis, and the 
recent VA medical nexus opinion is negative, the Board 
finds that the bulk of the competent evidence clearly 
argues against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  


ORDER

Service connection for residuals of a back injury is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



